Citation Nr: 1808349	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left ear hearing loss disability.

2. Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2017, the Veteran provided personal testimony before the undersigned in a Travel Board hearing at the RO in Phoenix, Arizona. A transcript of the hearing is of record.


FINDINGS OF FACT

1. In a March 2007 rating decision, the RO denied the claim of entitlement to service connection for a left ear hearing disability. The Veteran was notified of the denial in a March 2007 letter, and he did not initiate an appeal or submit new and material evidence within one year. 

2. Evidence associated with the claims file since the March 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ear hearing disability and raises a reasonable possibility of substantiating the claim.

3. The Veteran experienced in-service acoustic trauma.

4. After affording the Veteran the benefit of the doubt, the Veteran has a left ear hearing loss disability for VA purposes that is related to his military service.


CONCLUSIONS OF LAW

1. The March 2007 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).

2. As evidence received since the March 2007 rating decision is new and material, the criteria for reopening the claim of entitlement to service connection for a left ear hearing disability are met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a left ear hearing loss disability have been met. 38  U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence to Reopen Entitlement to Service Connection for a Left Ear Hearing Disability

Entitlement to service connection for a left ear hearing disability was previously denied in a March 2007 rating decision. In a July 2007 statement, the Veteran requested the RO to review documents for service in Vietnam and contended that hearing loss in the left ear was a direct result of service in Vietnam. In a November 2007 rating decision, the RO decided that the claim remained denied because the evidence submitted was not new and material. The Veteran did not appeal the March 2007 or November 2007 rating decisions. The Veteran filed a new claim for entitlement to service connection for the previously denied left ear hearing loss disability in October 2008. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a) (2012). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In a March 2007 rating decision, the regional office denied the claim of entitlement to service connection for a left ear hearing loss disability because the Veteran did not have a left ear hearing loss disability for VA compensation purposes, i.e., the first element of service connection was not satisfied. See 38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). The Veteran did not file a notice of disagreement with the March 2007 rating decision and thus the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.

Since the March 2007 rating decision, the Veteran has submitted additional evidence and contentions pertaining to this claim, specifically, the July 2017 audiological examination report and opinion letters from his private audiologist. Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left ear hearing loss disability and raises a reasonable possibility of substantiating the claim. Thus, the claim of entitlement to service connection for a left ear hearing loss disability is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. The Agency of Original Jurisdiction has considered the Veteran's claim on the merits; he is not prejudiced by the Board's consideration of service connection for a left ear hearing loss disability on the merits.

Service Connection for a Left Ear Hearing Loss Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).Service connection may also be established for hearing loss based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss disability, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that service connection for a left ear hearing loss disability is warranted because it was caused by his in-service exposure to acoustic trauma.

The Veteran has a current left ear hearing loss disability for VA purposes. In June 2017, the Veteran underwent an audiological examination with his private audiologist which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
75
60
75
85

Following this examination, the VA examiner diagnosed the Veteran with mixed sensorineural hearing loss with a conductive component in the left ear. The Veteran had a speech discrimination score of 60 percent following testing.

The Veteran's audiological examination in June 2017 showed at least one of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; at least three of those frequencies at 26 decibels or greater; and a speech recognition score of less than 94 percent for the left ear. Under 38 C.F.R. § 3.385, the Veteran only needed to meet one of the criteria for his impaired hearing in the left ear to be considered a disability for VA purposes. The Veteran has shown all three criteria in the June 2017 VA audiological examination. Therefore, the evidence shows that the Veteran has a current left ear hearing loss disability. Accordingly, the first element of service connection is met.

The Veteran was exposed to in-service acoustic trauma. During the November 2017 Travel Board hearing, the Veteran testified that as an electrician in service, he worked on generators and lighting; including in landing zone for helicopters. The Veteran also testified that he was in the vicinity of a supply dump explosion at the Navy depot across from where he was based in Vietnam. The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) indicates that while in the Marine Corps, the Veteran was an electrician. 

Although the Veteran's service treatment records, including his separation examination, do not show symptoms of or complaints for left ear hearing loss, there is ample indication that he was exposed to acoustic trauma in service due to his MOS in the Marine Corps. The Veteran's statements about his experiences are credible and consistent with the places, types, and circumstances of his service. See 38  U.S.C. § 1154(a) (2012). In light of the above, the Board finds that the Veteran was exposed to hazardous noise during his service.

The evidence supports a link, or nexus, between the Veteran's current left ear hearing loss disability and his in-service exposure to acoustic trauma. The February 2013 VA examiner opined that the Veteran's left ear hearing loss disability was less likely than not caused by or a result of military noise exposure based on a lack of hearing damage while in service and the fact that the hearing loss was primarily conductive and not consistent with noise induced hearing loss. However, the medical evidence including the June 2017 letter from the Veteran's private audiologist indicate that there was no post military recreational noise exposure reported and hearing protection worn as an electrical contractor post military. The June 2017 private audiologist provided two opinions that the Veteran's left ear hearing loss is most likely caused by acoustic and concussive trauma that occurred while serving in the U.S. Marine Corps and provided the rational that it has been well documented that hearing loss is directly associated with a history of noise exposure. After affording the Veteran the benefit of the doubt and the Veteran's consistent, credible lay contentions of noise exposure in-service given his MOS, the Board finds that his left ear hearing loss disability is etiologically related to service. 

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a left ear hearing loss disability have been met. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

The application to reopen a claim of entitlement to service connection for a left ear hearing loss disability is granted.

Entitlement to service connection for a left ear hearing loss disability is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


